

Exhibit 10.52


DIRECTOR / OFFICER INDEMNIFICATION




This Director/Officer Indemnification is granted to Mr. Daniel Penni (“D-O”), an
individual residing in the State of Florida and currently serving as Acting
President and Chief Executive Officer of Digital Angel Corporation, as well all
as an officer or director of one or more of its affiliates or subsidiaries
(“DIGA”).


DIGA shall indemnify and hold harmless D-O to the fullest extent permitted by
applicable law against all costs (including reasonable attorneys’ fees and
costs), judgments, penalties, fines, amounts paid in settlements, interest, and
all other liabilities incurred or paid by D-O in connection with the
investigation, defense, prosecution, settlement, or appeal of any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative and to which D-O was or is a party or is
threatened to be made a party by reason of the fact that D-O is or was an
officer, employee, director or agent of DIGA or its affiliates or subsidiaries,
or by reason of anything done or not done by D-O in any such capacity or
capacities, provided that the D-O acted in good faith and in a manner D-O
reasonably believed to be in or not opposed to the best interests of the DIGA or
any of its affiliates or subsidiaries and, with respect to any criminal action
or proceeding, had no reasonable cause to believe his/her conduct was unlawful.


DIGA also shall pay any and all expenses (including reasonable attorney’s fees)
incurred by D-O as a result of D-O being called as a witness in connection with
any matter involving DIGA and/or any of its officers or directors.  Nothing
herein shall limit or reduce any rights of indemnification to which D-O might be
entitled under the organizational documents of DIGA, its affiliates or
subsidiaries, or as allowed by applicable law.  This indemnification shall be
governed by Delaware law.


Signed this 1st day of February, 2012.
 

  DIGITAL ANGEL CORPORATION                          
 
By:
/s/ Lorraine Breece       Lorraine Breece       Chief Financial Officer        
 
